Case 7:18-cr-00309 Document 270 Filed on 08/05/19 in TXSD Page 1 of 7




                             AMENDED
Case 7:18-cr-00309 Document 270 Filed on 08/05/19 in TXSD Page 2 of 7
Case 7:18-cr-00309 Document 270 Filed on 08/05/19 in TXSD Page 3 of 7
Case 7:18-cr-00309 Document 270 Filed on 08/05/19 in TXSD Page 4 of 7
Case 7:18-cr-00309 Document 270 Filed on 08/05/19 in TXSD Page 5 of 7
Case 7:18-cr-00309 Document 270 Filed on 08/05/19 in TXSD Page 6 of 7
Case 7:18-cr-00309 Document 270 Filed on 08/05/19 in TXSD Page 7 of 7
